Exhibit 10.1

 

AMENDMENT NO. 1

TO EMPLOYMENT AGREEMENT

 

This AMENDMENT NO. 1 (“Amendment”) is entered into this 3rd day of May 2005 by
and between Darrell Jean (the “Employee”) and Mueller Group, Inc. (the
“Company”) and amends the Employment Agreement dated as of February 18, 2005
between the Employee and the Company (the “Employment Agreement”).

 

WHEREAS, the Employee and the Company desire to amend the Employment Agreement
to correct the incorrect reference in the Employment Agreement to the bonus pool
from which annual bonuses will be payable to the Employee.

 

NOW, THEREFORE, in consideration of the covenants and conditions herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each party, the parties hereto
hereby agree as follows:

 

1.                                       Defined Terms.  Capitalized words used
but not defined in this Amendment have the meanings given to them in the
Employment Agreement.

 

2.                                       Annual Bonus.  Section 4(b) of the
Employment Agreement is deleted and replaced in its entirety with the following

 

(b)                                 Annual Bonus.  The Employee shall receive an
annual bonus, payable at the conclusion of each fiscal year, equivalent to not
less than five percent (5%) of the bonus pool applicable to compensate senior
executives of the Company (currently, the Senior Executive Bonus Pool of Mueller
Water Products, Inc., as established from time to time by the Board of Directors
of Mueller Water Products, Inc.).

 

3.                                       Status of Employment Agreement.  Except
as specifically provided in this Amendment, the Employment Agreement remains
unchanged and in full force and effect in accordance with its terms.

 

IN WITNESS WHEREOF, the parties have duly executed this Amendment No. 1 to
Employment Agreement as of the date and year first above written.

 

 

MUELLER GROUP, INC.

 

 

 

 

 

By:

 

/s/ DALE B. SMITH

 

 

Name:

Dale B. Smith

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

  /s/ DARRELL JEAN

 

 

Darrell Jean

 

--------------------------------------------------------------------------------